[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1537

                        UNITED STATES,

                          Appellee,

                              v.

                       RONALD M. TYLER,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. George Z. Singal, U.S. District Judge]
      [Hon. Margaret J. Kravchuk, U.S. Magistrate Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lipez, Circuit Judges.



     Walter F. McKee and Lipman & Katz, P.A. on brief for
appellant.
     Paula D. Silsby, United States Attorney, and Margaret D.
McGaughey, Assistant United States Attorney, on brief for
appellee.




                      September 7, 2001
          Per curiam.     Ronald M. Tyler appeals following entry

of a conditional guilty plea to a one-count indictment charging

use of a false Social Security number in violation of 42 U.S.C.

§ 408(a)(7)(B).   Under the plea agreement, the scope of this

appeal is limited solely to the question of whether the district

court erred in denying appellant's motion to suppress the Social

Security card that provided the basis for the charge, based on

the argument that the police officer lacked reasonable suspicion

to stop his vehicle and question him.            For the reasons that

follow, we find no merit to appellant's argument.

          Appellant was stopped by a police officer in Ellsworth,

Maine on August 1, 2000.        The officer had been alerted to

appellant's presence in Maine by a pastor of a local church who

had once before provided information to the Federal Bureau of

Investigation   leading    to   the    arrests    of   two   fugitives.

According to the pastor, the appellant, who had been attending

church services, had spoken to the pastor about making the

church his "home church."1      Appellant explained to the pastor

that he had moved from Arkansas shortly after his wife and son

were killed in a car accident.         The pastor was concerned by



    1   Appellant had been using the alias Mark VanZant.

                                 -2-
appellant's seemingly inconsistent stories about his past, and

the aggregation of the quick proximity between the deaths, his

move to Maine, and his courtship of a vulnerable member of the

pastor's congregation.

            Not suspecting appellant of a crime, but wanting to

follow up on the pastor's concerns, the officer drove to the

house     where   appellant   was    living.     As    he   arrived,    a   gold

Oldsmobile Cutlass with Arkansas license plates and a novelty

"Aloha" license plate, which he had seen several times in the

past, was pulling out of the driveway.                The officer testified

that he stopped the vehicle on the suspicion that Tyler was its

driver and that he had possessed the vehicle in Maine, without

registering it, for more than thirty days since establishing

residency, a violation of Maine law.2            The officer's suspicion

that appellant had been living in Maine for some time was based

on his recollection of having seen the vehicle as long ago as

March, and the information from the pastor regarding appellant's

intent to remain in Maine.          In response to the officer's request

for   identification,     appellant      could   produce     only   a   Social

Security card that did not belong to him.              The officer issued a

summons for operating without a license and for failure to


      2Maine law requires that all motor vehicles be registered
within thirty days of establishing residency. See 29-A M.R.S.A.
§ 514.

                                      -3-
provide proof of insurance. A federal grand jury subsequently

issued an indictment alleging use of a false Social Security

number.

          Appellant contends that the district court erred in

denying his motion to suppress because the police officer was

unable to proffer "specific and articulable" facts sufficient to

establish reasonable suspicion to stop his vehicle, and the stop

therefore violated the Fourth Amendment.    See Terry v. Ohio, 392

U.S. 1, 21 (1968) ("[T]he police officer must be able to point

to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant [an]

intrusion."). First, he maintains that the officer had only a

vague recollection of having seen the vehicle as early as March.

Therefore, he argues, the officer could not reasonably have

thought the vehicle had been in Maine for more than thirty days

because his only other recollections of having seen the car had

been during the month of July.       Second, appellant argues that

because the officer had never seen the driver of the vehicle, he

could not have reasonably inferred that the driver on August 1,

2000 was the same driver that the officer had seen in the past.

          The legal determination of whether appellant's Fourth

Amendment rights were violated is reviewable de novo. See United

States v. Charles, 213 F.3d 10, 18 (1st Cir. 2000).   The district


                               -4-
court's findings of fact, by contrast, are reviewed for clear

error.      See id.    We are satisfied that the officer had a

sufficient    basis   for    stopping    appellant    to     ascertain   his

identity and investigate whether he had violated the state's

motor vehicle registration law.          Based on information from the

pastor, he knew that appellant was from Arkansas.             He also knew

appellant's address. Upon seeing a vehicle with Arkansas license

plates pull out of the driveway of appellant's home, the officer

reasonably could have assumed that the driver was appellant.

Having some recollection of seeing the vehicle some months

before, along with the pastor's information about appellant's

involvement in the church community, the officer reasonably

could have suspected that appellant had been living in Maine for

more than thirty days.       The officer's articulated reasons for

suspicion were particular to appellant, see United States v.

Woodrum, 202 F.3d 1, 7 (1st Cir. 2000), and relied in part on the

officer's own knowledge of the vehicle's presence in the area.

Taken together, the facts establish that the traffic stop was

permissible and the motion to suppress was properly denied.

            The   judgment   of   the    district    court    is   therefore

affirmed.




                                   -5-